          Case 2:18-cv-00284-CMR Document 223 Filed 04/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                        MDL No. 2724
 PRICING ANTITRUST LITIGATION                          Case No. 2:16-MD-02724

                                                       HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 The Kroger Co. v. Actavis Holdco U.S., Inc.           Individual Case No. 18-284


                                            ORDER

       AND NOW, this 30th day of April 2020, upon consideration of the Kroger Direct Action

Plaintiffs’ Motion for Leave to File Response to Defendants’ Notice of Supplemental Authority

[MDL Doc. No. 1361, Doc. No. 221 in Civil Action No. 18-284], and the opposition thereto, it is

hereby ORDERED that:

       1.      The Motion is GRANTED and Exhibit 1 to the Motion is accepted as filed only

on the docket for Civil Action No. 18-284 and not on the Master Docket [16-md-2724]. Counsel

are reminded that documents that apply only to individual cases are not to be filed on the Master

Docket.

       2.      Defendants’ reply to the response [Exhibit A to Document No. 222 in Civil

Action No. 18-284] is accepted as filed on the docket for Civil Action No. 18-284.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe
                                                    ____________________
                                                    CYNTHIA M. RUFE, J.
